DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 12, 16-17, and 19-20 objected to because of the following informalities:
In claim 12, line 4, “comprises and engagement device” should read “comprises an engagement device” for grammatical clarity. 
In claim 12, line 6, “said first cannulas” should read “said first cannula” for consistency with the antecedent basis. 
In claim 12, line 6, “first end wall” should read “said first end wall” to clarify the antecedent basis of the first end wall. 
In claim 13 (line 2), claim 14 (line 2), and claim 16 (line 5), “said engaging device” should read “said engagement device” to clarify the limitation is referring to the engagement device introduced in claim 12, line 4. 
In claim 16, “. . . said opening. wherein . . . " should read “said opening, wherein”.
In claim 17, lines 3-4, and claim 19, line 4, “said first and second cannulas” should read “said first and said second cannulas” to clarify the antecedent basis of the second cannulas. 
In claim 19, line 4, “. . . interior space, said first . . .” should read, “. . . interior space, wherein said first . . .” for grammatical clarity. 
In claim 20, line 3, “the incision” should read “the single incision” to clarify the antecedent basis of the incision. 
In claim 20, lines 11-12, “and second, enlarged size” should read, “and a second, enlarged size” for grammatical clarity. 
	Appropriate correction is required.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 5, it is unclear what is meant by, “. . . wherein one of said . . . pair of sidewalls each comprise a groove . . .”, as “each” is used in reference to a singular limitation (a pair of sidewalls). For purposes of examination, line 2 of claim 5 will be read as, “. . . first pair of sidewalls or said second pair of sidewalls comprise a groove extending . . .”.
Claim 6 recites the limitation "the remaining one of said first pair of sidewalls or said second pair of sidewalls" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, what is meant by “remaining” is not clear as the criteria for removing a pair of sidewalls from consideration for additional limitation in claim 6 is not specified. For purposes of examination, this limitation will be interpreted as “one of said first pair of sidewalls or said second pair of sidewalls”.
Claim 6 recites the limitation "said guide rails" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “said guide rail”.
Claim 6 recites the limitation "said grooves" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “said groove”.
Claims 15 (line 3) and 16 (line 3) recite the limitation "said viewport".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation will be interpreted as “said viewport portion”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Paranjpe et al. (US 20120277757 A1), hereinafter Paranjpe.
Regarding claim 1, Paranjpe teaches a surgical instrument (annotated figs. 1-2B) comprising: a first cannula (14) comprising a first pair of sidewalls (annotated fig. 1) and a first end wall extending along said first pair of sidewalls (cannula 14 may be an elongated tube with a square cross section and one open side, indicating the presence of a pair of sidewalls and an end wall extending along said pair of sidewalls; annotated fig. 1, par. 0029), wherein said first pair of sidewalls and said first end wall at least partially define a first cavity (horizontally elongated slot 26 in cannula 14 as described in par. 0034); and a second cannula (12) comprising a second pair of sidewalls (annotated fig. 1) and a second end wall extending along said second pair of sidewalls (cannula 12 may be an elongated tube with a square cross section and one open side, indicating the presence of a pair of sidewalls and an end wall extending along said pair of sidewalls; par. 0029), wherein said second pair of sidewalls and said second end wall at least partially define a second cavity (horizontally elongated slot 28 in cannula 12 as described in par. 0034); wherein said first pair of sidewalls are configured to slidably couple to said second pair of sidewalls such that as said first cannula moves axially along said second cannula, said first end wall moves away from said second end wall (pars. 0035-0036).

    PNG
    media_image1.png
    190
    805
    media_image1.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Paranjpe)

    PNG
    media_image2.png
    206
    777
    media_image2.png
    Greyscale

Annotated Figure 2A (from Figure 2A of Paranjpe) 

    PNG
    media_image3.png
    185
    286
    media_image3.png
    Greyscale

Annotated Figure 2B (from Figure 2B of Paranjpe)
Regarding claim 2, Paranjpe further teaches said first end wall moves radially away from said second end wall (cannulas 12 and 14 and their respective end walls move away from one another when expanded; par. 0036).
Regarding claim 3, Paranjpe further teaches said first pair of sidewalls are oriented parallel to said second pair of sidewalls (annotated fig. 1).
Regarding claim 4, Paranjpe further teaches said first end wall is oriented parallel to said second end wall (annotated fig. 2A).
Regarding claim 5, Paranjpe further teaches one of said first pair of sidewalls or said second pair of sidewalls each comprise a groove (34 in second pair of sidewalls; annotated fig. 2A) extending along a length of said first pair of sidewalls or said second pair of sidewalls (groove 34 extends along a length of said second pair of sidewalls; annotated fig. 2A).
Regarding claim 6, Paranjpe further teaches the remaining one of said first pair of sidewalls or said second pair of sidewalls comprises a guide rail (32 extending from sides of cannula 14; par. 0036) extending a length of said first pair of sidewalls or said second pair of sidewalls (annotated fig. 2B), wherein said guide rails are configured to engage said grooves to facilitate slidable engagement of said first cannula with said second cannula (par. 0036).
Regarding claim 7, Paranjpe further teaches each of said first pair of sidewalls and said second pair of sidewalls define a tapered height (first pair of sidewalls: par. 0030 states that tip 16 of cannula 14 can be beveled, which would require the first pair of sidewalls to define a tapered height; second pair of sidewalls: tapered height shown in annotated fig. 2A).
Regarding claim 8, Paranjpe further teaches said first cannula comprises a proximal end (annotated fig. 2A) where said first pair of sidewalls have a first height, and a distal end (annotated fig. 2A) where said first pair of sidewalls have a second height different than the first height (if tip 16 at the distal end of 14 is beveled as described in par. 0030, then the distal end of 14 will have a first height different from a second height of the proximal end of 14).
Regarding claim 9, Paranjpe further teaches said second cannula comprises a proximal end (annotated fig. 2A) where said second pair of sidewalls have a third height, and a distal end (annotated fig. 2A) where said second pair of sidewalls have a fourth height different than the third height (distal end of 12 has a tapered height different than a height at the proximal end of 12; annotated fig. 2A).
Regarding claim 10, Paranjpe further teaches said first height is substantially similar to said fourth height, and wherein said second height is substantially similar to said third height (because the overall size of the surgical instrument can be considered small (i.e. small enough to be inserted into an incision on a human body), said first height is substantially similar to said forth height, and said second height is substantially similar to said third height).
Regarding claim 11, Paranjpe further teaches said first cavity and said second cavity combine to define an interior space having a first size when said first cannula and said second cannula are in a first relative position (combined interior space when cannula 12 is contracted relative to cannula 14; par. 0035), and wherein said interior space includes a second, enlarged size when said first cannula and said second cannula are in a second relative position (combined interior space when cannula 12 is expanded relative to cannula 14; par. 0035).
Regarding claim 12, Paranjpe further teaches a cartridge mechanism (50; par. 0045) configured for insertion into said first cavity and said second cavity defined between said first end wall and said second end wall (par. 0045), wherein said cartridge mechanism comprises and engagement device at a distal end of said cartridge mechanism (“a surgical tool”; par. 0045), said engagement device configured to interact with an environment external to said first cannulas and said second cannula through an opening in first end wall (opening 20 in cannula 14; annotated fig. 1, par. 0032).
Regarding claim 13, Paranjpe further teaches said cartridge mechanism comprises a cutting mechanism (56; fig. 5, par. 0049) and said engaging device comprises a blade (56).
Regarding claim 15, Paranjpe further teaches said cartridge mechanism comprises a hollow shaft having a viewport portion defined therethrough (54; fig. 5, pars. 0046-0047), wherein said viewport is aligned with said opening (viewing portion 54 cooperates with opening 20 to provide a clear view out of the device; par. 0047).
Regarding claim 17, Paranjpe teaches a surgical instrument comprising: a first cannula (14) having a first interior space (horizontally elongated slot 26 in cannula 14 as described in par. 0035); and a second cannula (12) having a second interior space (horizontally elongated slot 28 in cannula 12 as described in par. 0035), the first interior space and the second interior space forming a combined interior space having a first size when said first and second cannulas are in a first relative position (combined interior space when cannula 12 is contracted relative to cannula 14; par. 0035) and a second, enlarged size when said first and second cannulas are in a second relative position (combined interior space when cannula 12 is expanded relative to cannula 14; par. 0035).
Regarding claim 18, Paranjpe further teaches said first cannula moves away from said second cannula as said first cannula moves axially along said second cannula from said first relative position to said second relative position (cannula 14 moves away from cannula 12 when cannula 12 moved from a contracted position to an expanded position; pars. 0035-0036).
Regarding claim 19, Paranjpe further teaches said first cannula comprises a first end wall at least partially defining the first interior space (cannula 14 may be an elongated tube with a square cross section and one open side, indicating the presence of a pair of sidewalls and an end wall extending along said pair of sidewalls at least partially defining elongated slot 26 as mentioned in par. 0034; annotated fig. 1, par. 0029) and said second cannula comprises a second end wall at least partially defining the second interior space (cannula 12 may be an elongated tube with a square cross section and one open side, indicating the presence of a pair of sidewalls and an end wall extending along said pair of sidewalls at least , said first and second cannulas are configured such that said first end wall moves away from said second end wall as said first cannula moves axially along said second cannula from said first relative position to said second relative position (pars. 0035-0036).
Regarding claim 20, Paranjpe further teaches a surgical procedure comprising: making a single incision at a desired location (pars. 0008-0009); inserting a first cannula (14) into the incision (par. 0030), wherein the first cannula includes a first end wall (annotated fig. 1) that at least partially defines a first cavity (horizontally elongated slot 26 in cannula 14 as described in par. 0034); coupling a second cannula (12) to the first cannula (at some point during either manufacturing or operation, cannula 14 must be coupled to cannula 12 to achieve the configuration shown in annotated figs. 1-2A), wherein the second cannula includes a second end wall that at least partially defines a second cavity (horizontally elongated slot 28 in cannula 12 as described in par. 0034), wherein the first cavity and the second cavity define a combined interior space (par. 0035); sliding the second cannula along the first cannula from a first relative position (contracted position; par. 0035) to a second relative position (expanded position; par. 0035) such that as the first cannula moves axially along the second cannula, the first end wall moves away from the second end wall (cannulas 12 and 14 and their respective end walls move away from one another when expanded; par. 0036), and wherein the combined interior space has a first size in the first relative position and second, enlarged size in the second relative position (par. 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paranjpe in view of Karwei (US 20120065656 A1).
Regarding claim 14, Paranjpe fails to teach said cartridge mechanism comprises a delivery mechanism and said engaging device comprises a nozzle. 
	Karwei teaches a delivery mechanism (pump 6; fig. 1) and an engaging device (10), said engaging device comprising a nozzle (30), wherein the instrument is configured for use during endoscopic surgery (par. 0020). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the delivery mechanism and engaging device comprising a nozzle as taught by Karwei into the cartridge mechanism as taught by Paranjpe as both these inventions and the claimed invention are directed towards devices for use in endoscopic surgeries and the references were well-known in the art prior to the effective filing date of the claimed invention. Karwei teaches in par. 0020 that using a water jet surgical instrument can reduce the number of times a surgeon has to change instruments. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the delivery mechanism and engaging device comprising a nozzle as taught by Karwei into the cartridge mechanism as taught by Paranjpe, as such a modification would be a simple combination of prior art elements to yield the predictable result of a cartridge mechanism that would reduce the number of times a surgeon would have to change surgical instruments.
Regarding claim 16, Paranjpe further teaches a scope (laproscope; par. 0046) comprising a shaft configured for insertion into said hollow shaft (portion of scope insertable into cartridge 50; par. 0046), wherein said scope comprises a camera (laproscopes comprise cameras) configured to be aimed through said viewport (54) and through said opening (opening 20; pars. 0046-0047). Paranjpe further teaches a scope and a 
	Paranjpe fails to teach said cartridge mechanism comprises a delivery mechanism and said engaging device comprises a nozzle.
	Karwei teaches a delivery mechanism (pump 6; fig. 1) and an engaging device (10), said engaging device comprising a nozzle (30), wherein the instrument is configured for use during endoscopic surgery (par. 0020). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the delivery mechanism and engaging device comprising a nozzle as taught by Karwei into the cartridge mechanism as taught by Paranjpe as both these inventions and the claimed invention are directed towards devices for use in endoscopic surgeries and the references were well-known in the art prior to the effective filing date of the claimed invention. Karwei teaches in par. 0020 that using a water jet surgical instrument can reduce the number of times a surgeon has to change instruments. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the delivery mechanism and engaging device comprising a nozzle as taught by Karwei into the cartridge mechanism as taught by Paranjpe, as such a modification would be a simple combination of prior art elements to yield the predictable result of a cartridge mechanism that would reduce the number of times a surgeon would have to change instruments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783